UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6500


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MICHAEL ANTHONY MCINTOSH, a/k/a Lo, a/k/a Polo,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:15-cr-00044-GMG-RWT-1)


Submitted: June 29, 2021                                            Decided: July 2, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Anthony McIntosh, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Anthony McIntosh appeals the district court’s order denying relief on his

18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. Upon review, we discern

no abuse of discretion in the district court’s determination both that McIntosh failed to

establish an extraordinary and compelling basis for relief and that the pertinent 18 U.S.C.

§ 3553(a) sentencing factors militated against compassionate release. See United States v.

Kibble, 992 F.3d 326, 329-31 (4th Cir. 2021) (providing standard of review and outlining

steps for evaluating compassionate release motions). Accordingly, we deny McIntosh’s

motion to appoint counsel and affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2